—Order of disposition, Family Court, New York County (Ruth Jane Zuckerman, J.), entered August 26, 1991, which, inter alia, permanently terminated respondent’s parental rights to the subject child upon a finding of abandonment, unanimously affirmed, without costs.
Petitioner agency established abandonment by clear and convincing evidence that respondent had failed to contact the child or the agency for six months preceding the filing of the petition (Social Services Law § 384-b [5]), and the alleged single contact by respondent with the agency does not require a finding to the contrary (Matter of Crawford, 153 AD2d 108). The court also properly found, based on the credibility of the witnesses, that termination of parental rights so as to allow for adoption by the foster mother was in the best interests of the child (see, Matter of Irene O., 38 NY2d 776). Respondent contends that the child should have been placed with her sister, but there is no presumption that the child’s interests will be served best by return to a family member (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Sullivan, J. P., Carro, Wallach and Kupferman, JJ.